IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


CARLISS M. JOHNSON,

             Appellant,

 v.                                                     Case No. 5D16-315

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 24, 2016

Non-Final Appeal from the
Circuit Court for Volusia
County,
Sandra C. Upchurch, Judge.

James S. Purdy, Public Defender, and
Edward J. Weiss, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Carliss M. Johnson appeals the trial court’s Order Denying Motion for

Reconsideration regarding his involuntary civil commitment pursuant to the Jimmy Ryce

Act. “Generally, an appellate court is not authorized to grant a belated appeal in a civil

proceeding as the filing of the notice of appeal is jurisdictional.” In re Commitment of
May, 975 So. 2d 579, 580 (Fla. 2d DCA 2008). However, in a Jimmy Ryce case, an

individual may seek belated appeal by filing a petition for writ of habeas corpus in the

circuit court. Id. at 581-82. In the instant appeal, the trial court summarily denied

Johnson’s petition without addressing the merits of his claim. Accordingly, we remand

this case for the trial court to determine on the merits whether Johnson is entitled to a

belated appeal from his civil commitment.

      REVERSED and REMANDED.


SAWAYA, BERGER and WALLIS, JJ., concur.




                                            2